 


 HCON 163 ENR: Expressing the sense of Congress in support of further research and activities to increase public awareness, professional education, diagnosis, and treatment of Dandy-Walker syndrome and hydrocephalus.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 163 


September 22, 2008
Agreed to
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress in support of further research and activities to increase public awareness, professional education, diagnosis, and treatment of Dandy-Walker syndrome and hydrocephalus. 
 
 
Whereas Dandy-Walker syndrome is the most common congenital malformation of the cerebellum and its causes are largely unknown;  Whereas between 10,000 and 40,000 people have Dandy-Walker syndrome in the United States;  
Whereas the incidence of Dandy-Walker syndrome is at least 1 case per every 25,000 to 35,000 live births, however this is likely a significant underestimate because of difficulties diagnosing the syndrome;  Whereas the Metropolitan Atlanta Congenital Defects Program, Centers for Disease Control and Prevention reports that Dandy-Walker syndrome may affect as many as 1 in 5000 live born infants;  
Whereas approximately 70 to 90 percent of patients with Dandy-Walker syndrome have hydrocephalus;  Whereas Dandy-Walker syndrome accounts for approximately 1 to 4 percent of hydrocephalus cases;  
Whereas patients with Dandy-Walker syndrome present with developmental delay, enlarged head circumference, or signs and symptoms of hydrocephalus;  Whereas Dandy-Walker syndrome affects males and females approximately equally;  
Whereas seizures occur in 15 to 30 percent of patients with Dandy-Walker syndrome;  Whereas subnormal intelligence is manifested in 41 to 71 percent of patients with Dandy-Walker syndrome;  
Whereas failure to diagnose Dandy-Walker syndrome with hydrocephalus in a Neonate or a child can cause serious neurologic complications;  Whereas Dandy-Walker syndrome is named after former University of New Mexico neurosurgeon and professor Arthur E. Walker (1907–1995) and Walter E. Dandy (1883–1941), who first described the disorder in 1914; and  
Whereas there are 2 known researchers dedicated to Dandy-Walker Syndrome in the United States and additional investigators are needed: Now, therefore, be it   That— 
(1)Congress commends the Director of the National Institutes of Health for working with leading scientists and researchers to organize the first National Institutes of Health conference on hydrocephalus in September 2005 and the Inaugural Cerebellar Development: Bench to Bedside International Conference in November 2006; and  (2)it is the sense of Congress that— 
(A)the Director of the National Institutes of Health should continue the current collaboration, with respect to Dandy-Walker syndrome, among the National Human Genome Research Institute, the National Institute of Biomedical Imaging and Bioengineering, the National Institute of Child Health and Human Development, the National Institute of Neurological Disorders and Stroke, and the Office of Rare Diseases;  (B)further research into the epidemiology, diagnosis, pathophysiology, disease burden, and improved treatment of Dandy-Walker syndrome and hydrocephalus should be conducted and supported; and  
(C)public awareness and professional education regarding Dandy-Walker research should increase through partnerships between the Federal Government and patient advocacy organizations, such as the Dandy-Walker Alliance and the Hydrocephalus Association.   Clerk of the House of Representatives.Secretary of the Senate. 